326 S.W.3d 548 (2010)
STATE of Missouri, Respondent,
v.
Brian TAYLOR, Appellant.
No. ED 93895.
Missouri Court of Appeals, Eastern District, Division Two.
November 23, 2010.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Brian Taylor (hereinafter, "Defendant") appeals from the trial court's judgment entered after a jury found him guilty of second-degree murder, Section 565.021 RSMo (2000)[1], first-degree assault, Section 565.050, and two counts of armed criminal action, Section 571.015. The trial court sentenced Defendant to thirty years' imprisonment.
On appeal, Defendant raises two allegations of error. Defendant challenges the trial court's late endorsement of a witness, *549 claiming he had no opportunity to prepare his defense. He also claims the trial court erred in admitting a photograph of his victim.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000) unless otherwise indicated.